 

Case 3:19-cv-00160 Document3 Filed on 05/06/19 in TXSD Page 1 of 1

 

——United-States Courts
-outhern District of Texas

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TERS
MAY-o& 2019

Motion and Order for Admission Pro Hac Vice _ David. Bradley, clerk of cous

 

 

 

 

 

Division Galveston Case Number 3 / GCV / L 0

Federal Trade Commission

 

 

versus

iBackPack of Texas, LLC, and

 

 

 

 

 

 

 

 

Douglas Monahan
Lawyer’s Name Patrick Roy
Firm Federal Trade Commission
Street 600 Pennsylvania Ave NW, Mail Stop CC-10232
City & Zip Code Washington, DC 20580
Telephone & Email (202) 326-3477; proy@ftc.gov
Licensed: State & Number D.C. Bar # 1023521
Federal Bar & Number
Name of party applicant seeks to Federal Trade Commission
appear for:
Has applicant been sanctioned by any bar association or court? Yes No v¥

On a separate sheet for each sanction, please supply the full particulars.

 

 

Dated: 5/6/2019 Signed: /s/ Patrick Roy

 

 

 

The state bar reports that the applicant’s status is: Lefty ALLY
Dated: Shp /; ° Clerk’s signature Fn tee. tie. SY
y™“——— —

 

 

 

 

 

Order This lawyer is admitted pro hac vice.

 

 

 

Dated:

 

 

United States District Judge
